Exhibit 10.2

 

SECOND AMENDED AND RESTATED

PROMISSORY NOTE

 

Principal Amount $3,500,000.00 Baton Rouge, Louisiana

Dated: May 17, 2012

Original Amount: $5,000,000.00; Dated: July 27, 2010

Amended and Restated Amount: $3,500,000; Dated: February 9, 2012

 

This Second Amended and Restated Promissory Note (“Note”) is made by the
Borrower who has signed this Note. The Borrower promises to pay to the order of
CRESTMARK COMMERCIAL CAPITAL LENDING LLC, a Michigan limited liability company
(“Crestmark"), ON DEMAND, the principal sum of Three Million Five Hundred
Thousand and no/100 Dollars ($3,500,000.00) or the aggregate unpaid principal
amount of all Advances made by Crestmark to Borrower under the Loan and Security
Agreement dated July 27, 2010, as amended from time to time between Borrower and
Crestmark (“Agreement’), plus interest, fees and expenses, as hereinafter
provided. Any capitalized terms used in this Note, if not defined in this Note,
will have the meanings assigned to such terms in the Agreement. Payment shall be
made to Crestmark at its offices located at 726 Highlandia Drive, Baton Rouge,
Louisiana 70810 or at such other place as Crestmark or the person that then
holds this Note designates in writing, the principal amount set forth above or
such lesser or greater amount as may then be due under the Agreement, plus
interest, fees and expenses as hereinafter provided. All payments that are made
must be made in lawful money of the United States of America in immediately
available funds. Borrower does not have any right to offset, deduction, or
counterclaim from the amount due.

 

This Note is referred to in and was delivered pursuant to the Agreement under
which Advances, repayment and further Advances may be made from time to time,
pursuant to and in accordance with the terms of the Agreement. Reference is made
to the Agreement for additional terms relating to this Note and the security
given for this Note.

 

The Borrower acknowledges that this Note matures upon issuance and that
Crestmark, at any time and without reason, may demand that this Note be
immediately paid in full or in part, provided that if Borrower is not in Default
beyond the expiration of the applicable cure period at the time Crestmark
demands payment or anytime thereafter, Borrower shall have ninety (90) days to
find replacement financing or otherwise pay the Indebtedness in full.
Notwithstanding anything contained herein the contrary, Crestmark may pursue all
remedies under the Loan Documents and applicable law if there is an event of
Default, subject to any applicable cure period, before or after demand for
payment. The demand nature of this Note is not modified by reference to a
Default in this Note or in the Agreement or other Loan Documents. To the extent
that there is reference to a Default, such reference is for the purpose of
permitting Crestmark to receive interest at the Extra Rate provided in this
Note.

 

The outstanding principal balance of this Note will bear interest based upon a
year of 360 days with interest being charged for each day the principal amount
is outstanding including the date of actual payment. The interest rate will be a
rate which is equal to six (6%) percentage points in excess of that rate shown
in the Wall Street Journal as the prime rate (the “Effective Rate”). Interest on
this Note will change with each change in the prime rate so published. If at any
time Crestmark either abandons the use of the Wall Street Journal prime rate or
the Wall Street Journal prime rate is no longer published, then Crestmark will
establish a similar replacement rate in its sole discretion. Notwithstanding the
foregoing, at no time will the Effective Rate be less than nine and one-quarter
(9.25%) percent per annum.

 

 

Borrower must pay interest on the principal amount which is outstanding each
month in arrears commencing on the first day of the month following the funding
of the transaction, and continuing on the first day of each month thereafter
until the Obligations are fully paid. If the Agreement so provides, interest
will also be payable at the same rate on all other sums constituting
Obligations. If any payment is due on a day which Crestmark is not open for
business, then payments will be made on the next business day. Payments will be
applied in the manner provided in the Agreement. If Borrower at any time pays
less than the amount then due, Crestmark may accept such payment, but the
failure to pay the entire amount due is a Default. The (i) failure of Borrower
to comply with the provisions of the Agreement or (ii) failure to pay the
Obligations following demand will permit Crestmark to charge the Extra Rate. The
“Extra Rate” shall mean the Effective Rate plus eight (8%) percent per annum.

 

Should Borrower make any payment by mail, the payment must be actually received
by Crestmark before the payment is credited but payment is still subject to the
Clearance Days as defined in the Schedule to the Agreement. Borrower assumes all
risk resulting from non-delivery or delay, in delivery of any payment no matter
how the payment is delivered.

 

If Borrower elects to prepay this Note and/or terminate the Agreement, Borrower
may do so, but only upon payment of all the Obligations, including the Exit Fee
set forth in the Schedule.

 

It is the intent of the parties that the rate of interest and other charges to
Borrower under this Note shall be lawful; therefore, if for any reason the
interest or other charges payable hereunder are found by a court of competent
jurisdiction, in a final determination, to exceed the limit Crestmark may
lawfully charge Borrower, then the obligation to pay interest or other charges
shall automatically be reduced to such limit and, if any amount in excess of
such limit shall have been paid, then such amount shall be credited to the
outstanding principal balance of this Note, or if no such amount is outstanding,
refunded to Borrower.

 

Borrower waives any obligation of Crestmark to present this Note for payment or
to give any notice of nonpayment or notice of protest and any other notices of
any kind. The liability of the Borrower is absolute and unconditional, without
regard to the liability of any other party.

 

This Note amends and restates in its entirety a certain Amended and Restated
Promissory Note dated February 9, 2012, from Borrower to Crestmark. This Note
does not constitute a novation or extinguishment of the existing indebtedness
evidenced by said promissory note and said indebtedness is still outstanding.

 

If this Note is signed by two or more parties, the obligations and undertakings
under this Note shall be that of all and any two or more jointly and also each
severally.

 

 

  DATARAM CORPORATION,   a New Jersey corporation         By:  /s/ JOHN H.
FREEMAN     JOHN H. FREEMAN, President & CEO

 

 



2



